DETAILED ACTION
	This Office Action, based on application 16/672,509 filed 3 November 2019, is filed in response to applicant’s amendment and remarks filed 27 July 2022.  Claims 1-20 are currently pending and have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 27 July 2022 in response to the Office Action mailed 15 June 2022, have been fully considered below.
Amendments to the Claims (Pages 13-17)
The Office notes the description of the additional features incorporated into the claims including support for the amendments as deemed by the applicant.  The Office respectfully disagrees each and every new feature incorporated by the applicant is supported by the originally filed specification for reasons cited in the new matter rejection issued below.
Claim Rejections under 35 U.S.C. § 112 (Pages 17-18)
The Office withdraws the previously issued new matter rejection in response to applicant’s remarks and amendment removing the language in question.
Claim Rejections under 35 U.S.C. 103 (Pages 18-20)
The applicant traverses the prior art rejection to Claims 1, 11, and 16 (and respective dependent claims) alleging cited prior art fails to disclose each feature as amended.   Applicant’s arguments with respect to the conditions presented in the truth table on Page 18 in view of prior art have been fully considered and are persuasive.  As such, the prior art rejection to Claims 1-20 have been withdrawn for reasons further noted below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Exemplary Claim 1 (and analogously Claims 11 and 16 and respective parent claims) was amended to recite:
(1) “wherein in response to existence of the bug on the host device and existence of count replacement by the bridge device, the bridge device prevents the erroneous operation due to the bug on the host device to maintain a file system in the memory device being not erroneously changed by the host device, to protect data in the memory device, and the count replacement by the bridge device comprises replacing the real LA count with the reported LA count and replacing the real sector size with the reported sector size” and 
(2) “in a situation where the bridge device is replaced with any other bridge device which does not perform the count replacement, in response to the existence of the bug on the host device and non-existence of the count replacement in said any other bridge device, said any other bridge device does not prevent the erroneous operation due to the bug on the host device, causing the file system in the memory device to be erroneously changed by the host device, wherein the existing data within said data in the memory device becomes damaged or lost after the host device erroneously changes the file system in the memory device in said situation”.
	Applicant’s remarks filed 27 July 2022 indicate support for the amendments may be found in ¶[0003]-[0005] of the specification.  The Office notes ¶[0003] is presented under the heading “Description of the Prior Art”; the paragraph merely recites what is known and the problem being solved by the invention.  ¶ [0004] and [0005] merely summarize the objectives of applicant’s invention.  The Office has fully reviewed applicant’s originally filed specification, and fails to find support for limitations (1) and (2) above at least for the following reasons:
No suggestion or teaching of a ‘count replacement’ element or mechanism
No suggestion or teaching of performing ‘count replacement’ in response to “existence of the bug” and “existence of count replacement”.
No suggestion or teaching of “the bridge device is replaced with any other bridge device which does not perform the count replacement”.
With respect to a), the Office acknowledges the specification discloses a bridge device may return ‘reported’ counts/sizes (instead of ‘real’ counts/sizes) in response to receiving a ‘read capacity’ command.  This feature is captured by Fig 9, Steps S31 and S32 of the drawings and ¶[0049-0050] of the specification.  The description associated with S32 merely states “in response to the Read Capacity command, the USB bridge device 60 may report a reported LA count of the memory device and the reported sector size of the memory device”.  The Office notes the word “replac*” is only mentioned at ¶[0029] in conjunction with replacing a memory type (‘universal flash storage’ to ‘secure digital’).  The Office merely finds the specification supports reporting different counts/sizes in response to a capacity command, and provides no teaching of the bridge device ‘replacing’ anything.  The Office further notes the specification provides no description as to how the bridge device realizes a memory device’s ‘real’ counts/sizes, thus provides no description of the element which gets ‘replaced’.
With respect to b), the word ‘bug’ is mentioned only in the following portions of the originally filed specification: ¶[0003], [0031], [0032], [0034], and [0054].  Each of these portions of the specification have been reviewed; the Office finds nothing in the description to teach or suggest any ‘count replacement’ or even returning ‘reported’ counts/sizes responsive to ‘the existence of the bug’ or ‘existence of count replacement’.  Step S32 described above is performed only in response to receiving a ‘read capacity’ command, and is not performed responsive to at least ‘the existence of the bug’ as recited.  The Office finds no teaching as to how the bridge device would realize a ‘bug’ exists in the software of the host system.
With respect to c), again, the Office notes the word ‘replac*’ is merely recited once in conjunction with replacing memory types.  While the Office recognizes that certain bridge devices may return ‘reported’ or ‘real’ counts/sizes of memories, there is nothing in the specification that suggests a bridge device is replaced with another bridge device as claimed.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.  Exemplary Independent Claim 1 (and analogously Independent Claims 11 and 16 and respective dependent claims) recites “wherein in response to existence of the bug on the host device and existence of count replacement by the bridge device … the count replacement by the bridge device comprises replacing the real LA count with the reported LA count and replacing the real sector size with the reported sector size”.   While prior art such as KARR has been noted to return logical counts/sizes instead of physical counts/sizes in response to a ‘read capacity’ command, prior art has not been shown to anticipate or render obvious returning the logical counts/sizes ‘in response to existence of the bug on the host device and existence of count replacement by the bridge device” as recited in the claims.
The Office would like to emphasize that while one or more reasons are offered as to why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
Claims 1-20 would be allowable if the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC T LOONAN/Examiner, Art Unit 2137